DETAILED ACTION
The applicant’s Request for Continued Examination filed on February 2, 2021 has been acknowledged. Claims 2-4, 28 and 29 have been canceled. Claims 1 and 5-27, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 5-17 and 19-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-17 and 19-27 of copending Application No. 15/379,688 in view of Knopf et al. (US 2010/0045464 A1) hereafter Knopf. The copending application and the current application are the same except for the tag being explicitly passive, which as shown in Knopf is known in the industry and obvious when dealing with these types of tags. Knopf also establishes it is known to have these tags be detachable and for the personal safety compliance items to be personal protective equipment.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 9-14, 19, 22, 23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochevar et al. (US 2007/0121937 A1) hereafter Kochevar, in view Meganathan et al. (US 2017/0108885 A1) hereafter Meganathan, further in view of Knopf et al. (US 2010/0045464 A1) hereafter Knopf.
As per claim 1, Kochevar discloses a personal safety compliance monitoring method implemented on an interconnected computer system (Page 5, paragraph [0042]; discloses that the system is part of a network of computers), comprising:
	creating a digital map of work areas through signals received from a plurality of zone beacons located in the work area (Page 3, paragraph [0028]; discloses that the system has a site or defined set of geographical characteristics or a particular location, this includes work areas. Page 4, paragraph [0037]; discloses a plurality of zone beacons located within the work area);
	storing the digital map in the memory of an interconnected computer system for reference and evaluation thereof (Page 3, paragraph [0028]; discloses that the system has a site or defined set of geographical characteristics or a particular location, this includes work areas this is stored in the database which is in memory);
	creating a database in the computer system of safety compliance rules implemented within the mapped workspace for one or more persons in the work area to follow (Page 5, paragraph [0045]; discloses including a site specific database which contains rules for compliance within the specific site. Page 5, paragraph [0043]; discloses that the compliance is considered for people within the area);
	capturing signals from transceiver devices worn by the persons in the work area by the zone beacons thereby locating the persons in the work area (Page 3, paragraphs 
	capturing signals from communication devices located on one or more safety items within the mapped work area worn on the body of the persons in the work area (Page 3, paragraph [0026]; discloses that the system includes tags which are tracked. Page 4, paragraph [0037]; discloses that signals are captured for the users in the system. Page 5, paragraph [0043]; discloses that the data collection can be for a person or thing, this includes both location data, timestamp and unique identifier. Page 5, paragraphs [0034] and [0044]; discloses that site information is stored to determine additional information about the person or thing, and this can be stored on a badge or tag worn by the person. Page 6, paragraph [0055]; discloses tags being used to track people),
	where the signals are transmitted through the communication devices (Page 3, paragraph [0025]; discloses that the system can track items such as inventory as it moves in and out of an area. Page 5, paragraph [0043]; discloses that the data collection can be for a person or thing, this includes both location data, timestamp and unique identifier. Page 5, paragraph [0044]; discloses that site information is stored to determine additional information about the person or thing. Page 3, paragraph [0029]; 
	determining with the computer system whether the one or more persons are in compliance with the safety rules based on the signals from the personal safety items by determining if the safety item is deployed in the manner specified by the safety rules based on the location of the signals in the area (Page 5, paragraph [0047]; discloses that the system uses compliance rules for a given workspace. Each person carries an identification badge which is used to identify the person in the workspace and determine their compliance with the site rules).
While Kochevar talks about the use of radio frequency tags (RFID) (paragraph [0034]) it is not explicit if these tags are passive or battery operated tags which are the two known types. Specifically that the tags include a passive tag through a circuit board attached to the one or the safety items to transceiver devices and where the circuit board and tag are detachable from the one or more safety items and can reused on other safety items Additionally Kochevar fails to explicitly state that the site is represented as a digital model of a three dimensional space.
Meganathan, which like Kochevar talks about monitoring a space, teaches it is known to represent that space as a digital model of a three dimensional space, or a two dimensional space (Page 1, paragraphs [0002], [0017] and [0018], Page 2, paragraph [0025] and Page 3, paragraphs [0030] and [0031]; teach that it is known to represent data such as a floor plan in either a 2D, 3D, image CAD file or other similar format. This allows the user to visualize the information and even see trend analysis. Since Kochevar already produces analytics and other forms of reports of objects moving in 
	The primary reference Kochevar discloses monitoring a work area using the triangulation of beacons to determine both the location of users and objects within that space. Kochevar determines the specific rules applicable to the work area and determines compliance. 
	The sole difference between the Kochevar reference and the claimed subject matter is that the Kochevar reference does not disclose that the site data is represented in a digital model of a three dimensional space.
	The Meganathan reference shows that the use of digital models of three dimensional spaces to represent the location of assets in a work area and tracking trends over time in that work area was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the site data provided by Kochevar with representing that site data in a digital model of a three dimensional space as taught by Meganathan.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Meganathan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining compliance provided by Kochevar, with 
using a passive tag through a circuit board attached to the one or the safety items to transceiver  devices and where the circuit board and tag are detachable from the one or more safety items and can reused on other safety items
The combination fails to specifically state that the tags include a passive tag through a circuit board attached to the one or the safety items to transceiver devices and where the circuit board and tag are detachable from the one or more safety items and can reused on other safety items.
Knopf, which like Meganathan and Kochevar talks about monitoring a space and the use of RFID tags, teaches it is known for the signal tag or RFID tag to contain a passive tag through a circuit board attached to the one or the safety items to transceiver  devices and where the circuit board and tag are detachable from the one or more safety items and can reused on other safety items (Page 4, paragraphs [0055]-[0056], Page 5, paragraphs [0059]-[0064], Page 7, paragraph [0081], Page 9, paragraphs [0098]-[0100], Page 10, paragraphs [0105] and  [0107], Page 11, paragraphs [0118] and [0122] and Page 19, paragraph [0188]; teach tracking personnel through a three dimensional space. Specifically the system can mount readers are different levels to determine different types of equipment. Paragraph [0064] establishes that that reader can be on hook and loop fasteners (paragraph [0188]) establishing that the RFID tag circuitry used to monitor the equipment can be attached/detached from the equipment. Since the combination already establishes the user of RFID tags to monitor assets in a three dimensional space it would have been obvious to utilize this same technology on any type of asset such as the PPEs shown explicitly in Knopf. This would ensure as shown in Knopf that the PPE rules and guidelines are being complied with which enhances safety).
The primary reference Kochevar discloses monitoring a work area using the triangulation of beacons to determine both the location of users and objects within that space. Kochevar determines the specific rules applicable to the work area and determines compliance. The Meganathan reference shows that the use of digital models of three dimensional spaces to represent the location of assets in a work area and tracking trends over time in that work area.
	The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the tag has a circuit board attached to the safety item and that the circuit board is detachable from the one or more safety items, where the one or more safety items are worn on the person in the three dimensional 
	The Knopf reference shows that the use of tags which have a circuit board attached to the safety item and that the circuit board is detachable from the one or more safety items, where the one or more safety items are worn on the person in the three dimensional space and that the safety rules are based on the signals from the personal safety items, and the location of the signals in the three dimensional space was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the tracking of assets through a space provided by Kochevar and Meganathan with the tracking PPEs through a space using detachable tags as taught by Knopf.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Knopf, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining compliance provided by Kochevar and Meganathan, with the tracking PPEs through a space using detachable tags as taught by Knopf, for the purposes of tracking safety compliance. Since the combination already establishes the user of RFID tags to monitor assets in a three dimensional space it would have been obvious to utilize this same technology on any type of asset such as the PPEs 
	As per claim 5, the combination of Kochevar, Meganathan, and Knopf teaches the above-enclosed invention; Kochevar further discloses where the signals used to locate the one or more safety items allow the computer system to determine if the safety item is deployed on the person in a manner consistent with the safety compliance rules (Page 4, paragraphs [0037]-[0038]; disclose tracking a person through the site map and if the person or object is compliant with rules established for the site).
	As per claim 6, the combination of Kochevar, Meganathan, and Knopf teaches the above-enclosed invention; Kochevar further discloses where the signals captured by the computer system from the one or more persons in the workspace and the one or more safety items, is done by a mobile electronic device worn by the person which communicates wirelessly with the computer system (Page 3, paragraph [0029] and Page 4, paragraph [0033]; discloses that the communication between the persons being monitored and the computer system is done through wireless mobile communications such as a cellular phone worn by the person).
	As per claim 9, the combination of Kochevar, Meganathan, and Knopf teaches the above-enclosed invention; Kochevar further discloses where the device has GPS location service capability (Page 3, paragraphs [0028]-[0029] and Page 4, paragraph [0037]; establish that the device has GPS location service capability).
	As per claim 10, the combination of Kochevar, Meganathan, and Knopf teaches the above-enclosed invention; Kochevar further discloses where the device communicates with the computer system through cellular networks (Page 3, paragraphs 
	As per claim 11, the combination of Kochevar, Meganathan, and Knopf teaches the above-enclosed invention; Kochevar further discloses where the device communicates with the computer system through Wi-Fi signals (Page 4, paragraphs [0033]-[0035]; disclose that the device can communicate via Wi-Fi signals).
	As per claim 12, the combination of Kochevar, Meganathan, and Knopf teaches the above-enclosed invention; Kochevar further discloses where the signals transmit a personal identifier of the individual person and workplace rules applicable thereto (Page 4, paragraphs [0037]-[0038]; disclose tracking a person through the site map and if the person or object is compliant with rules established for the site).
	As per claim 13, the combination of Kochevar, Meganathan, and Knopf teaches the above-enclosed invention; Kochevar further discloses where a noncompliance with safety rules involves safety rules that are either mandatory, recommended, or operational (Page 4, paragraph [0032] and Page 5, paragraph [0039]; discloses that the person can be barred or allowed through points in the system thus enforcing a mandatory policy. This is also established based on the status of compliance where it state yes/no compliance has been met again establishing a mandatory check for compliance).
	As per claim 14, the combination of Kochevar, Meganathan, and Knopf teaches the above-enclosed invention; Kochevar further discloses where the computer system 
	As per claim 19, the combination of Kochevar, Meganathan, and Knopf teaches the above-enclosed invention; Kochevar further discloses where the signals from the one or more safety items within the mapped workspace are affixed to items remote from the person (Page 3, paragraphs [0025]-[0026] and Page 4, paragraph [0032]; discloses that signals can come from items which are tagged remote from the person).
	As per claim 22, the combination of Kochevar, Meganathan, and Knopf teaches the above-enclosed invention; Kochevar further discloses where the signals within the computer system from the one or more persons in the workspace identify the person(s) by name (Page 4, paragraph [0038]; discloses that the person is identified by name).
	As per claim 23, the combination of Kochevar, Meganathan, and Knopf teaches the above-enclosed invention; Kochevar further discloses where the notifications or alerts can be sent to the person in the workspace and/or to a person outside the workspace (Page 5, paragraph [0039]; discloses that the notifications can be sent to personnel either at a remote or onsite location).
	As per claim 25, the combination of Kochevar, Meganathan, and Knopf teaches the above-enclosed invention; Kochevar further discloses where the signals from the one or more safety items come from a RF sensor attached to the safety items (Page 2, paragraph [0019] and Page 4, paragraph [0033]; discloses that the system uses RFID or radio frequency identification tags).
As per claim 26, the combination of Kochevar, Meganathan, and Knopf teaches the above-enclosed invention; Kochevar further discloses where the safety items, via its signals, interacts with sensors on other safety items, or other person, or other items in the work place (Page 4, paragraphs [0032] and [0034]; discloses that the safety item interacts with other safety items or persons as the data is collected).
As per claim 27, the combination of Kochevar, Meganathan, and Knopf teaches the above-enclosed invention; Kochevar further discloses where the computer system aggregates signals from a plurality of safety items in the workplace for the purpose of analytics (Page 4, paragraph [0036]; discloses that the data which is collected and stored can be used for future reports which is analytics).
 
Claim(s) 7, 8, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochevar et al. (US 2007/0121937 A1) hereafter Kochevar, in view Meganathan et al. (US 2017/0108885 A1) hereafter Meganathan, further in view of Knopf et al. (US 2010/0045464 A1) hereafter Knopf, further in view of Huang et al. (WO 2015/077418 A1) hereafter Huang.
As per claim 7, the combination of Kochevar, Meganathan and Knopf teaches the above-enclosed invention; Kochevar further discloses where the device is worn on the person that communicates wirelessly with the interconnected computer system (Page 3, paragraph [0029] and Page 4, paragraph [0033]; discloses that the communication between the persons being monitored and the computer system is done through wireless mobile communications such as a cellular phone worn by the person).

	Huang, which also talks about a wearable computing device, teaches it is known to be carried in various means including belt worn (Page 8, paragraph [0036]; teaches that the option to wear the computing device includes cord, chain, lanyard, eyewear frame, headband, ear hook, belt clip, or other wearable element. Thus since Kochevar already discloses wearing the device it would have been obvious to do so in any known manner to achieve the same results).
	The primary reference Kochevar discloses monitoring a work area using the triangulation of beacons to determine both the location of users and objects within that space. Kochevar determines the specific rules applicable to the work area and determines compliance. 
	The sole difference between the Kochevar reference and the claimed subject matter is that the Kochevar reference does not disclose that the device is worn on a belt.
	The Huang reference shows that the use of belt clips to wear items was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the wearing of the device provided by Kochevar, Meganathan and Knopf with wearing the device on a belt as taught by Huang.

	Therefore, from this teaching of Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining compliance provided by Kochevar, Meganathan and Knopf, with wearing the device on a belt clip as taught by Huang, for the purposes of using known techniques to wear devices. Since Kochevar already discloses wearing the device it would have been obvious to do so in any known manner to achieve the same results.
As per claim 8, the combination of Kochevar, Meganathan and Knopf teaches the above-enclosed invention; Kochevar further discloses where the device is a cellular device (Page 3, paragraph [0029] and Page 4, paragraph [0033]; discloses that the communication between the persons being monitored and the computer system is done through wireless mobile communications such as a cellular phone worn by the person).
The combination however fails to disclose that the device is powered by a rechargeable battery capable of wireless recharging.
Huang, which also talks about a wearable computing device, teaches it is known for the device to be powered by a rechargeable battery capable of wireless recharging (Page 7, paragraph [0035] and Page 10, paragraph [0043]; teaches it is known to have a power supply which is powered by a rechargeable battery capable of wireless recharging, specifically containing a wireless charging interface. Since Kochevar already has a cellular device which contains a battery it would have been obvious to include in the device a battery which can be wirelessly recharged).

	The sole difference between the Kochevar reference and the claimed subject matter is that the Kochevar reference does not disclose that the device has a battery which can be charged wirelessly.
	The Huang reference shows that the use of batteries which can be charged wirelessly was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the device provided by Kochevar, Meganathan and Knopf with charging the battery wirelessly as taught by Huang.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining compliance provided by Kochevar, Meganathan and Knopf, with the device including a battery which can be charged wirelessly as taught by Huang, for the purposes of using known techniques to power the device. Since Kochevar already has a cellular device which contains a battery it would have been obvious to include in the device a battery which can be wirelessly recharged.
As per claim 15, the combination of Kochevar, Meganathan and Knopf teaches the above-enclosed invention; Kochevar further discloses where the signals from the one or more safety items come from a Bluetooth device sensor attached to the safety items (Page 4, paragraph [0033]; discloses that the device can operate using Bluetooth).
	The combination fails to explicitly disclose that the device is a BLE (Bluetooth low energy) device.
	Huang, which also talks about a wearable computing device, teaches it is known for the device to communicate with BLE (Page 9, paragraph [0039]; teaches that it is known that along with Bluetooth shown in Kochevar it would have been obvious to use BLUE which is Bluetooth low energy. Since Kochevar already discloses the use of Bluetooth it would have been obvious to use any other known communication means to achieve the same result, specifically BLE).
The primary reference Kochevar discloses monitoring a work area using the triangulation of beacons to determine both the location of users and objects within that space. Kochevar determines the specific rules applicable to the work area and determines compliance. 
	The sole difference between the Kochevar reference and the claimed subject matter is that the Kochevar reference does not disclose that the device uses BLE.
	The Huang reference shows that the use of wireless communications such as BLE was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and 
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining compliance provided by Kochevar, Meganathan and Knopf, with the device using BLE as taught by Huang, for the purposes of using known techniques to communicate. Since Kochevar already discloses the use of Bluetooth it would have been obvious to use any other known communication means to achieve the same result, specifically BLE.
As per claim 18, the combination of Kochevar, Meganathan, Knopf and Huang teaches the above-enclosed invention; Knopf further teaches where the secondary transmission device releaseably secured, and can be removed and reassigned to a different safety item (Page 19, paragraph [0188]; teach tracking personnel through a three dimensional space. Specifically the system can mount readers are different levels to determine different types of equipment. Paragraph [0064] establishes that that reader can be on the floor to detect footwear, waist for overalls or jackets and eye level for hardhat or face shield. This is done at specific locations to determine if the rules of that location are being applied to. Specifically if the area requires a specific grade of PPE the system determines at various elevations if the PPE being worn matches. This establishes both user location in the facility and the PPE device in the three dimensional hook and loop fasteners (paragraph [0188]) establishing that the RFID tag circuitry used to monitor the equipment can be attached/detached from the equipment).

Claim(s) 16, 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochevar et al. (US 2007/0121937 A1) hereafter Kochevar, in view Meganathan et al. (US 2017/0108885 A1) hereafter Meganathan, further in view of Knopf et al. (US 2010/0045464 A1) hereafter Knopf, further in view of Huang et al. (WO 2015/077418 A1) hereafter Huang, further in view of Rayner (US 2014/0002239 A1) hereafter Rayner.
As per claim 16, the combination of Kochevar, Meganathan, Knopf and Huang teaches the above-enclosed invention; however the combination fails to disclose where the BLE sensor senses proximity by measuring signal strength between the BLE sensor and a transceiver worn on the person.
Rayner, which like Huang talks the use of BLE sensors teaches it is known to determine the proximity by measuring the signal strength between the BLE sensor and the transceiver being tracked, such as a person (Page 7, paragraph [0045]; teaches that the signal strength can be used to determine distance or proximity. Page 8, paragraph [0052]; teaches that the signals can be used to track children or users. Page 11, paragraph [0070]; teaches that the communication protocol can be Bluetooth low energy (BLE) aka Bluetooth Smart. Since Kochevar already discloses the use of 
The primary reference Kochevar discloses monitoring a work area using the triangulation of beacons to determine both the location of users and objects within that space. Kochevar determines the specific rules applicable to the work area and determines compliance. 
	The sole difference between the Kochevar reference and the claimed subject matter is that the Kochevar reference does not disclose that the device uses signal strength to determine proximity.
	The Huang reference shows that the use of batteries which can be charged wirelessly was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the device location provided by Kochevar, Meganathan, Knopf and Huang with using signal strength to determine proximity as taught by Rayner.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Rayner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining compliance provided by Kochevar, Meganathan, Knopf and Huang, with the signal strength being used to determine 
As per claim 17, the combination of Kochevar, Meganathan, Knopf, Huang and Rayner teaches the above-enclosed invention; Rayner further discloses where the BLE sensor senses temperature and capacitance (Page 8, paragraph [0051] and Page 13, paragraph [0080]; discloses that the sensors include both temperature and capacitance).
As per claim 24, the combination of Kochevar, Meganathan, Knopf Huang and Rayner teaches the above-enclosed invention; Rayner further discloses where the BLE sensor senses one or more of the following acceleration, shock vibration, motion, altitude, presence of a gas, gyro forces, or sound (Page 11, paragraph [0069]; teaches that the sensor includes acceleration).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochevar et al. (US 2007/0121937 A1) hereafter Kochevar, in view Meganathan et al. (US 2017/0108885 A1) hereafter Meganathan, further in view of Knopf et al. (US 2010/0045464 A1) hereafter Knopf, further in view of Truex et al. (US 2012/0055815 A1) hereafter Truex.
As per claim 20, the combination of Kochevar, Meganathan, and Knopf teaches the above-enclosed invention; the combination however fails to further disclose where the signals from the one or more safety items indicate the approximate useful life of the safety items.

	The primary reference Kochevar discloses monitoring a work area using the triangulation of beacons to determine both the location of users and objects within that space. Kochevar determines the specific rules applicable to the work area and determines compliance. 
	The sole difference between the Kochevar reference and the claimed subject matter is that the Kochevar reference does not disclose that the device determines approximate useful life of the safety items.
	The Truex reference shows that the use data to determine approximate useful life of the safety items was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the device monitoring provided by Kochevar, Meganathan and Knopf with determining an approximate useful life of the safety items as taught by Truex.

Therefore, from this teaching of Truex, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining compliance provided by Kochevar, Meganathan and Knopf, with determining an approximate useful life of the safety items as taught by Truex, for the purposes of using known techniques to determine the usefulness of the safety items. Since Kochevar already discloses monitoring users and equipment it would have been obvious to use any known sensors to including contaminate containment and determining the service life of that equipment as shown in Truex.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochevar et al. (US 2007/0121937 A1) hereafter Kochevar, in view Meganathan et al. (US 2017/0108885 A1) hereafter Meganathan, further in view of Knopf et al. (US 2010/0045464 A1) hereafter Knopf, further in view of Casco-Arias Sanchez et al. (US 2013/0104046 A1) hereafter Casco.
As per claim 21, the combination of Kochevar, Meganathan and Knopf teaches the above-enclosed invention; the combination however fails to further disclose where the database in the computer system of the compliance rules is based on a person’s role, training, location, time during the work day, and certification level.
	Casco, which like Kochevar talks about identifying users, teaches that it is known for the database in the computer system to have rules which are based on a person’s role, training, location, time during the work data, and certification level (Page 5, 
	The primary reference Kochevar discloses monitoring a work area using the triangulation of beacons to determine both the location of users and objects within that space. Kochevar determines the specific rules applicable to the work area and determines compliance. 
	The sole difference between the Kochevar reference and the claimed subject matter is that the Kochevar reference does not disclose that the database contains additional information such as person’s role, training, location, time during the work day, and certification level.
	The Casco reference shows that the system uses person’s role, training, location, time during the work day, and certification level  to determine their rules that apply was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the user identifications provided by Kochevar, Meganathan and Knopf with the data pertaining to person’s role, training, location, time during the work day, and certification level as taught by Casco.

Therefore, from this teaching of Casco, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining compliance provided by Kochevar, Meganathan and Knopf, with the data containing person’s role, training, location, time during the work day, and certification level as taught by Casco, for the purposes of using known techniques to determine the rules which need to be applied. Since Kochevar already identifies the user and uses this identity to determine what rules apply, it would have been obvious to filter these rules based on any identifying parameters as shown in Casco.

Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 7-9, regarding the art rejections specifically that “Applicant respectfully submits that the presently claimed invention is not taught or suggested by the cited references. In particular, Kochevar teaches a system for detecting the present of livestock or a person within a perimeter using some kind of a scanning device like a mobile phone and a scannable badge. Meganathan describes a system for monitoring energy consumption and usage by mapping an interior space and monitoring various sensors that provide feedback about 
“Applicant respectfully submits that the cited references are non-analogous, deal with widely disparate technologies, and problems inapposite to the problem of the present invention. Thus, it would be inappropriate to combine the reference, as they are outside the scope of what a person of ordinary skill in the field of the present invention would look to in solving the problems addressed by the present invention”
“Further, the principle reference Kochevar, fundamentally addresses a completely different problem dealing with security. Pertinent passages of Kochevar cited in the Office Action demonstrate the differences between its disclosure and the present invention. Paragraphs 37-38 describe simply scanning a person's badge with a device having location identification technology to determine if the person is known to the system Paragraph 55 describes a device mounted on a gate to read a badge, which then makes a determination whether to unlock the gate or not”
“In particular, the Office Action states that Kochevar discloses capturing signals to locate safety items within the mapped workspace by disclosing that the system tracks inventory and additional information about person or thing. This disclosure lacks sufficient specificity to enable a person of ordinary skill to practice the claimed invention. Things has no meaning, and certainly would not call to mind anything relating to the status of a safety item. Similarly, inventory is not specific and bears no relation to safety items. Kochevar simply does not teach of suggest the claimed invention, and at best provides a system to control access to an enclosed area (such as a workspace) but is 
“The Office Action states that Knopf use of tags having a circuit board attached to a safety item, and that the safety item is detachable, however, there is no citation to this disclosure. A review of Knopf, as best as can be determined, shows only that it states "the inductor assembly 200 may [be] attached, bonded, embedded, secured, or otherwise coupled to the personal protective equipment 102 without impacting the use, look, or feel of the equipment as it is worn." Paragraph [0113]. Nothing suggests that the sensor can be detached and used again with other safety items. The nature of the attachments described all suggest or teach permanent forms of attachment, and omits anything that would indicate the sensor is releasable or reusable”
“The claimed invention by contrast is a workspace compliance system that registers signals from worker worn personal safety devices, which combined with location information from a mapped workplace, can determine if the person is in compliance with safety regulations; namely, whether the person is correctly wearing a safety device. The claimed invention is not satisfied with knowing if the worker is authorized to be in a certain place (a security issue), whether the person has on their person required safety items, but if they are using- and using properly - the safety equipment required for that particular zone of the workplace. For example, does the worker have on the required hard hat, safety glasses, steel toed boots, respirator, and the like correctly deployed on their person. Are they wearing the hard hat? Are they wearing the safety glasses? And so on, if not, then notification is made and action taken. The cited references do not teach or suggest these features”

As an initial matter the Examiner notes that these points have already been previously discussed, the Examiner has copied the response for the purposes of compact prosecution. 
While the applicant has alleged that the applied references are non-analogous and “deal with widely disparate technologies, and problems inapposite to the problem of the present invention”, this is unfounded. The primary reference Kochevar is not merely detecting the presence of livestock or a person but also the applicable rules that apply to that area, which is directly related and analogous to the applicant’s claimed invention. Meganathan again maps and monitors a spaces and was merely used to establish it is known to view as space in either 2D or 3D. Huang which the applicant has not mentioned establishes the wearing of items and the typical spot of being worn on the belt. Rayner like Kochevar and the claimed invention tracks objects, the applicant appears to imply that because the objects are different the steps are not equivalent or the same. Rayner establishes the type of object tracking using this known BLE technology was known in the prior art. The Truex reference was used to establish the useful life of safety items, which again is analogous to the claimed invention directly. The Casco reference also not mentioned by the applicant establishes what the rules pertain to and again is analogous to the claimed invention directly. While the applicant alleges that a person of ordinary skill in the field of the present invention would not look to these references, however the applicant has not provided any evidence or reason why one of ordinary skill would have not found these references useful or pertinent to the problem. As such this allegation is unfounded and as such not persuasive. 

While page 7 lines 4-15 of the applicant’s originally filed specification outline specific ways of measuring the compliance with safety regulations such as how the eye wears is determined to be on and in compliance or not. However these limitations are not found in the claims as currently written. Again the applicant outlines the various types of things that could possibly be monitored on page 9, lines 12-17 however this is not a limiting set and the applicant has referenced these items are PPE which “personal protective equipment” as shown on page 1, line 9, however the claims do not use this language they state “personal safety items” which is not distinctly defined in the specification in anyway. Rather specification outlines that the user is issued a mobile device which tracks their location and is connected to the PPE devices to determine compliance again a feature which is not recited specifically in the claims as currently written. Rather the claims recite generating a map and creating and managing a set of rules to be implemented in that work area. Again there is no specifics as to what the personal safety compliance rules are. The system captures the signals from within the space and monitoring the location of each of the people being monitored. The claims go on to state capturing signals from the personal safety items, which are now claimed as being worn on the person of one or more person in the workspace, but again there is not clarification as to what this is. The final step is determining compliance based on the rules and the signals from the safety items and the location of signals. While the 
Further as previously stated for the purposes of expedited prosecution the Examiner has provided the new reference Knopf, which explicitly shows the exact PPE items found in the applicant’s specification. These items are being tracked using the same RFID tags cited in the previously applied art. Further while the applicant now argues that Knopf does not establish that the safety item is detachable, however Knopf explicitly states Page 19, paragraph [0188] states “A coupling element 868, such as a hook and loop fastener, may be provided, for example, to removably attach the sensor tag protector to an item of personal protective equipment, a clothing item, or other object”. This clearly establishes using hook and loop, which is a known removable fastener, and the reference even states “removably” again establishing that the adding and removing of tags to PPE items. 

All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Kochevar in further view of Meganathan, further in view of Knopf and, where appropriate, in further view of Huang, Rayner, Truex and Casco.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	2/12/2021